                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00255-RJC-DCK
 USA,                                      )
                                           )
                 Plaintiff,                )
                                           )
    v.                                     )         ORDER
                                           )
 DAVID MARES (1),                          )
                                           )
                 Defendant.                )
                                           )

         THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 24), the Indictment, (Doc. No. 1), as to David Mares without

prejudice, following his guilty plea to an Information filed in Case No. 3:18-cr-390.

         IT IS ORDERED that the Government’s motion, (Doc. No. 24), is

GRANTED and the Indictment, (Doc. No. 1), is DISMISSED as to David Mares

without prejudice.

 Signed: January 10, 2019
